Citation Nr: 1612344	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for varicose veins in the left leg.

2.  Entitlement to service connection for varicose veins in the left leg.

3.  Entitlement to service connection for residuals of a pulmonary embolism, secondary to service connection for varicose veins in the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of entitlement to secondary service connection for pulmonary embolism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied entitlement to service connection for varicose veins in the left leg, and the Veteran did not appeal this decision.

2.  Evidence received since the February 1998 rating decision relates to the basis for the prior denial. 

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated varicose veins in the left leg was aggravated by in-service activity. 


CONCLUSION OF LAW

1.  The February 1998 rating decision that denied entitlement to service connection for varicose veins in the left leg is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the February 1998 rating decision with regard to varicose veins in the left leg is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for varicose veins in the left leg.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of service connection for varicose veins in the left leg are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In March 1998, the Veteran's claim for entitlement to service connection for varicose veins in the left leg was denied by the Huntington, West Virginia, as the evidence demonstrated the condition existed before the Veteran's service, and the military service did not aggravate the condition.   That decision is final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

In October 2008, the Veteran submitted additional evidence relevant to his claim for varicose veins in the left leg, and the RO reopened the claim in its April 2009 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the March 1998 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Since the March 1998 rating decision, for example, the Veteran has submitted statements from two separate medical practitioners stating that his condition was aggravated by his military service.

This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened. 

Varicose Veins in the Left Leg

The Veteran contends that the varicose vein condition in his left leg was aggravated by his military service.  For the following reasons, the Board finds service connection is warranted for a varicose vein condition. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness, as a "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If the pre-existing disability was not noted upon entrance to service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

A review of the facts reveals the following:

In October 1969, the Veteran underwent an examination, in which he was deemed eligible and qualified to begin service.  The examiner made no mention of varicose veins, and determined that the Veteran's vascular system (varicosities, etc.), lower extremities, and skin, lymphatics were all normal.

In May 1970, the Medical Board deemed the Veteran suffered from moderately severe and symptomatic varicose veins in his left lower extremities, which existed two years prior to service and were not aggravated by service.  Due to this condition, the Veteran received a medical discharge.

During the Veteran's time in service, according to a statement submitted to the VA by the Veteran's brother, the Veteran complained to his family of aching, numbness, and a burning sensation in his legs.

After he was discharged in June 1970, according to statements submitted to the VA by the Veteran's brother and mother, he had lost an extreme amount of weight; his skin was ashen; he appeared to be in pain, and his legs were swollen, with bulging purple veins.  His mother stated that his physical condition had altered so greatly as to be unrecognizable.

The Veteran's ex-wife stated that throughout the entirety of their marriage (1971 to 1989), the Veteran suffered from varicose veins which hindered him at work, prevented him from walking long distances, and caused him great pain on a day-to-day basis.

In October 2008, the Veteran's treating physician (since 1983) submitted a statement confirming that the Veteran suffered from arteriosclerotic vessel disease.  The physician stated that he had reviewed the Veteran's service treatment records-which included complaints of severe recurrent leg pain with numbness and a burning sensation-to conclude the Veteran's military assignment did aggravate his condition. 

In September 2009, a medical practitioner stated that she had reviewed the Veteran's records and concluded that the Veteran's military service worsened the varicose veins in his legs.

In October 2009, the Veteran's doctor submitted an additional statement, finding that the Veteran's extreme lifting, carrying, and temperature changes in service would have severely aggravated his varicose veins, as documented by his increasing symptoms and pain during service.  The doctor again reiterated that there was a strong certainty that the Veteran's varicosities intensified during his military service.

In April 2010, the Veteran underwent a Compensation and Pension (C&P) examination, in which he was diagnosed with varicose veins in his left lower leg.  The examiner was unable to conclude whether the Veteran's pre-existing left lower extremity varicose vein condition was aggravated by his training because the C-File was unavailable for review.  

Applying the facts of the situation to the law, the Board concludes that the Veteran's left leg varicose vein condition was not noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003); 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Again, as reiterated above, the entrance exam found the Veteran's vascular system (varicosities, etc.), lower extremities, and skin, lymphatics all normal, and determined the Veteran eligible for service.  It is legally meaningless that the Veteran states that the condition preexisted service, as, for the purposes of the regulation, the government can only make "note" of a preexisting medical condition by marking it on the entrance examination.

As the condition was not noted upon service, the presumption of soundness thus attaches to the Veteran's condition.  38 C.F.R. § 3.304(b)(1).  The government may only rebut the presumption of soundness by demonstrating with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)). 

First, the Board finds clear and unmistakable evidence that the Veteran's varicose vein condition preexisted service.  Notably, the Veteran himself stated that the condition predated service by two years, as do his treating physicians.  Moreover, on the service treatment records, in service and exit examinations, the examiners noted the varicose vein condition preexisted service.  The evidence demonstrating that the Veteran's condition predated service cannot be misinterpreted or misunderstood.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Second, the Board does not find clear and unmistakable evidence that the Veteran's varicose vein condition was not aggravated by service.  To begin with, there are multiple lay statements from the Veteran's parents and ex-wife attesting to the Veteran's condition worsening in service.  The statements from the Veteran's family are credible and probative, given their details, consistency, and familiarity with the Veteran.

Moreover, two of the Veteran's treating medical practitioners submitted statements concluding the Veteran's condition was aggravated during service.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The statement from the Veteran's treating physician clearly detailed the Veteran's current condition and the ways in which the Veteran's military service aggravated the condition.  The Board finds the October 2008 and 2009 credible and probative. 

While there is evidence tending to demonstrate the condition was not aggravated during service-in May 1970, at the Veteran's medical discharge review, the examiner determined the Veteran's condition was not aggravated during service-the cumulative weight of the evidence demonstrating that the Veteran's condition as aggravated during service make it impossible for the Board to find by clear and unmistakable evidence that the Veteran's varicose vein condition was not aggravated by service. 

The government has not rebutted the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the Board finds that the Veteran is entitled to service connection for a varicose vein condition in the left leg, as the evidence is clear that the Veteran suffered from such a condition in service.


ORDER

Service connection for a varicose vein condition in the left leg is granted.


REMAND

The Veteran contends that he is entitled to service connection for a pulmonary embolism, secondary to his left leg varicose vein condition.  As the Veteran has not yet received a C&P examination, the Board finds a C&P examination is warranted. 

The Veteran's doctor submitted a statement in October 2009 documenting the Veteran's history of pulmonary embolism.  Given the available evidence of record, indicating a possible link between pulmonary embolism and vascular veins, a VA examination is necessary to determine whether the Veteran's pulmonary embolism is related to his vascular vein condition.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's pulmonary embolism.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's pulmonary embolism is related to, or aggravated by, the Veteran's left leg varicose vein condition.

In making this determination, the examiner should address the notes from the Veteran's medical practitioners finding that the pulmonary embolism was aggravated by the varicose vein condition.

2.  After the above has been concluded, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


